

	

		II

		109th CONGRESS

		1st Session

		S. 1383

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 12, 2005

			Mr. Coleman (for himself

			 and Mr. Lugar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To seek urgent and essential institutional

		  reform at the United Nations.

	

	

		1.Short titleThis Act may be cited as the

			 United Nations Management, Personnel,

			 and Policy Reform Act of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)An effective United Nations is in the

			 interests of the United States.

			(2)The United States Government must, in the

			 interests of the United States, lead the United Nations toward greater

			 relevance and capability.

			(3)Member States of the United Nations are

			 showing receptivity to needed reforms as a result of the urgency of new

			 challenges facing the organization and investigations into past failures of the

			 United Nations, including the Oil-for-Food Programme scandal and problems with

			 United Nations peacekeeping and security operations.

			(4)The United Nations must transform and

			 reinvigorate itself in order to better prevent and end conflicts and build

			 stable societies, anticipate and respond to gross human rights violations

			 (including genocide), prevent catastrophic terrorism and the proliferation of

			 weapons of mass destruction, and facilitate economic development and poverty

			 reduction.

			(5)In order to address the demand that the

			 mission of the United Nations shift from convener of meetings on these critical

			 challenges to a coordinator of international action, from talk shop to a place

			 of action, the United Nations must undertake institutional reforms that ensure

			 the effectiveness, integrity, transparency, and accountability of the United

			 Nations system.

			(6)It is incumbent upon the United Nations to

			 enact significant reform measures if it is to restore the public trust and

			 confidence necessary for it to achieve the laudable goals set forth in the

			 Charter of the United Nations.

			(7)A successful United States effort to

			 further reform the United Nations will require bipartisanship and the joint

			 involvement of the executive and legislative branches of the United States

			 Government so that there is a unified United States position toward the United

			 Nations.

			(8)A February 2004 General Accounting Office

			 (GAO) report entitled United Nations: Reforms Progressing, but

			 Comprehensive Assessments Needed to Measure Impact finds that the

			 United Nations has made some progress on a number of reform measures but still

			 needs more accountable leadership and improvements in key management

			 practices.

			(9)The United Nations has issued three

			 separate reports addressing necessary reforms:

				(A)A report issued in December 2004 by the

			 Secretary-General's High Level Panel on Threats, Challenges and Change (on

			 which Brent Scowcroft of the United States served) entitled A More

			 Secure World: Our Shared Responsibility.

				(B)An analysis of the work of the High Level

			 Panel in the report issued in March 2005 by United Nations Secretary-General

			 Kofi Annan entitled In Larger Freedom: Towards Development, Security and

			 Human Rights for All.

				(C)A draft outcome document report issued in

			 June 2005 by United Nations General Assembly President Jean Ping of Gabon in

			 preparation for the September 2005 General Assembly World Summit.

				(10)The June 2005 United States Institute of

			 Peace report prepared by the Task Force on the United Nations chaired by former

			 House Speaker Newt Gingrich and former Senate Majority Leader George Mitchell,

			 entitled American Interests and UN Reform, provides excellent

			 recommendations for management and policy reform and should serve as a model

			 for future bipartisan policy studies.

			3.Sense of Congress on

			 the need for United Nations reformIt is the sense of Congress that—

			(1)the United Nations must develop the tools

			 and institute the management techniques and procurement procedures at the

			 United Nations that modern governments and effective chief executive officers

			 utilize to run efficient organizations;

			(2)the United Nations must develop a uniformly

			 professional international civil service through transparent recruitment,

			 strong management oversight, and high professional and ethical standards

			 enforced through performance review procedures and financial disclosure

			 requirements;

			(3)the United Nations must establish budgeting

			 procedures that are transparent and priority driven and performance based, and

			 contributions from the United States and other Member States must be well

			 managed so that the United Nations can meet the critical challenges

			 ahead;

			(4)the United Nations must improve the

			 capacity of United Nations peacekeeping forces to perform dangerous missions by

			 adopting measures that ensure discipline and personal integrity and by ensuring

			 that United Nations troops are provided the training and authority necessary to

			 produce successful outcomes;

			(5)the United Nations must become an effective

			 force for human rights improvement worldwide by reorienting and streamlining

			 its human rights mechanisms so that the United Nations is willing and able to

			 take action to improve the conduct of governments that abuse their people;

			 and

			(6)the United Nations must strengthen the

			 independence of the Office of Internal Oversight Services and its capacity to

			 uncover waste, fraud, and abuse, and the United Nations must also protect

			 whistleblowers and create a mechanism to oversee and strengthen auditing of the

			 organization and to track management and personnel reforms at the United

			 Nations.

			4.Management of the

			 United Nations

			(a)FindingsCongress makes the following

			 findings:

				(1)No single official is tasked with managing

			 the daily operations of the United Nations.

				(2)The Senate Committee on Homeland Security

			 and Governmental Affairs Permanent Subcommittee on Investigations found that

			 the Government of Iraq manipulated the United Nations Oil-for-Food Programme in

			 numerous ways, and that the United Nations’ management of the Programme was

			 plagued with corruption, conflicts of interest, and negligent oversight. The

			 Subcommittee further found that the Programme suffered from extensive smuggling

			 of Iraqi oil and other products, conflicts of interest in procurement and

			 contracting by United Nations agents, billions of dollars in illegal revenue

			 generated by the Hussein regime through kickbacks, and the diversion of

			 humanitarian commodities away from their rightful recipients, the Iraqi

			 people.

				(3)The findings of numerous investigations,

			 including that of the Independent Inquiry into the Iraq Oil-for-Food Programme

			 headed by Paul Volcker, have made it clear that current systems for overseeing

			 procurement and contracting, monitoring management performance, and preventing

			 fraud and corruption at the United Nations are ineffective and must be

			 strengthened.

				(b)Sense of

			 CongressIt is the sense of

			 Congress that the United States should use its voice and vote at the United

			 Nations to pursue meaningful management reform that includes actions by the

			 United Nations—

				(1)to empower the Secretary-General to replace

			 top officials in the United Nations Secretariat and recruit only the most

			 highly qualified individuals to fill those positions, with priority given to

			 proven professional excellence over geographic diversity;

				(2)to conduct an updated assessment, approved

			 by the General Assembly, of the United Nations procurement system, with the

			 objective of establishing a comprehensive procurement system that incorporates

			 standards commensurate with those used by modern governments and effective

			 private sector companies;

				(3)to adopt procurement policies that embody

			 high standards such as those contained in section 104(a) of the Foreign Corrupt

			 Practices Act of 1977 (15 U.S.C. 78dd–2(a)), which prohibit persons from making

			 or receiving payments, offering or receiving gifts, or exchanging other

			 promises to secure an improper advantage in winning competitive bids;

				(4)to name within the United Nations

			 Secretariat a single senior official position to be in charge of daily

			 operations and to perform the role of chief operating officer;

				(5)to establish a Management Performance Board

			 to ensure that senior officials are held accountable for their actions and the

			 results their units achieve;

				(6)to provide representatives of each Member

			 State on a timely basis, as requested, all relevant information regarding the

			 expenditure of funds and the management and oversight of United Nations

			 programs;

				(7)to ensure that the Security Council

			 establishes a Sanctions Management Office with the responsibility for assisting

			 and informing Security Council members on all aspects of the management,

			 monitoring, and oversight of sanctions programs;

				(8)to revise the United Nations General

			 Assembly committee structure to eliminate duplication and to reflect the

			 substantive priorities of the United Nations;

				(9)to end the practice of secret voting on the

			 United Nations Economic and Social Council;

				(10)to create an Office of Ethics, which shall

			 be responsible for—

					(A)revising, overseeing, and enforcing a code

			 of ethics for all United Nations employees;

					(B)providing education and annual

			 training;

					(C)monitoring and serving as a repository for

			 financial disclosure documents; and

					(D)encouraging a culture of avoidance of

			 actual or perceived conflicts of interest.

					5.United Nations

			 personnel

			(a)FindingsCongress makes the following

			 findings:

				(1)The personnel system of the United Nations

			 has accumulated a heavy load of staff who lack the skills or the motivation to

			 perform their duties or whose duties are no longer necessary.

				(2)Some United Nations staff remain in the

			 same job for years or decades and often resist being transferred, particularly

			 if a transfer would mean leaving New York City or other desirable

			 locations.

				(3)The Office of Human Resources Management of

			 the United Nations does not utilize basic standard management practices, and

			 the existing performance appraisal system is ineffective.

				(b)Sense of

			 CongressIt is the sense of

			 Congress that the United States should use its voice and vote at the United

			 Nations to pursue meaningful personnel reform that includes actions by the

			 United Nations—

				(1)to create a modern personnel system for

			 evaluating performance, providing promotional opportunities for deserving

			 employees, separating unneeded and underperforming employees, and recruiting

			 only highly qualified employees;

				(2)to empower a reformed Office of Human

			 Resources Management that employs techniques of modern personnel

			 policies;

				(3)to institute a one-time severance program

			 designed expressly to remove unneeded staff;

				(4)to require annual financial disclosure

			 reports to identify possible or apparent conflicts of interest from any United

			 Nations employee, consultant, or independent expert whose duties and

			 responsibilities include contracting or procurement, managing loans, grants, or

			 programs, or evaluating or auditing any United Nations project, program, or

			 entity; and

				(5)to affirm the authority and responsibility

			 of the Secretary-General—

					(A)to waive immunity in criminal cases

			 involving United Nations personnel unless the Legal Advisor to the

			 Secretary-General determines that justice is unlikely to be served in the

			 country at issue; and

					(B)to seek reimbursement of legal fees in such

			 cases only if the accused is cleared by appropriate legal processes.

					6.United Nations

			 budget

			(a)FindingsCongress makes the following

			 findings:

				(1)There is no systematic and consistent

			 procedure to prioritize the goals of the United Nations and to allocate

			 resources to the highest priority programs and offices.

				(2)The United Nations does not systematically

			 monitor and evaluate program performance to determine the relevance of programs

			 for purposes of eliminating obsolete programs and shifting resources to

			 priority programs.

				(3)The United Nations must foster a

			 cost-conscious culture that could better allocate resources to high-priority

			 undertakings.

				(b)Sense of

			 CongressIt is the sense of

			 Congress that the United States should use its voice and vote at the United

			 Nations to pursue meaningful budget reform that includes actions by the United

			 Nations—

				(1)to evaluate existing programs and

			 activities with the goal of terminating those that are no longer serving their

			 original purpose or do not meet priority goals;

				(2)to establish sunset provisions for all new

			 programs mandated by the General Assembly;

				(3)to identify operational programs that can

			 be made more effective through voluntary rather than assessed

			 contributions;

				(4)to enforce the 5.6 rule,

			 which requires the Secretariat to identify low-priority activities in the

			 budget proposal, and to establish an additional requirement requiring—

					(A)the identification of the lowest priority

			 activities equivalent in cost to 15 percent of the budget request; or

					(B)if no such identification is made, the

			 mandatory implementation of an across-the-board reduction of the budget equal

			 to that amount;

					(5)to pursue a mechanism that would provide

			 larger contributors greater influence in votes on budgetary matters without

			 disenfranchising smaller contributors;

				(6)to base the biennial budget of the United

			 Nations on performance-based budgeting and program evaluation;

				(7)to require itemization by program, project,

			 and activity of the annual budget for assessed contributions;

				(8)to establish effective controls to prevent

			 conflicts of interest in the awarding of contracts;

				(9)to establish procedures and policies to

			 ensure effective and comprehensive oversight and monitoring of performance of

			 United Nations contracts;

				(10)to ensure that the United Nations Office of

			 Internal Oversight receives its budget resources through appropriations by the

			 United Nations General Assembly and is not dependent upon any other bureau,

			 division, department, or specialized agency of the United Nations for approving

			 and providing such funding; and

				(11)to promote a culture of cost-consciousness

			 at the United Nations and reduce costs through such measures as—

					(A)increasing the efficiency of the public

			 information function of the United Nations through use of the Internet and the

			 consolidation of worldwide information centers;

					(B)expanding outsourcing and automation of

			 translation services; and

					(C)reducing the frequency of conferences and

			 international meetings.

					7.Independent oversight

			 of the United Nations

			(a)FindingsCongress makes the following

			 findings:

				(1)The United Nations Secretariat does not

			 conduct periodic, comprehensive assessments of the status, impact, and need for

			 United Nations reforms.

				(2)The United Nations has not established

			 sufficiently systematic procedures for the receipt, retention, and treatment of

			 confidential submissions from United Nations employees concerned about

			 unethical practices, fraud, accounting discrepancies, or mismanagement.

				(3)The United Nations Oil-for-Food Programme

			 overtaxed the fragile oversight and accountability mechanisms of the United

			 Nations, revealing significant flaws that urgently need to be addressed if

			 confidence in the United Nations is to be restored.

				(4)The Oil-for-Food scandal has also created

			 an opportunity for reform by conclusively demonstrating to all Member States

			 the need for a significant strengthening of the United Nations oversight

			 system.

				(5)The United Nations would benefit from the

			 establishment of an independent oversight board that has the authority and

			 expertise to uncover weaknesses in the internal auditing and oversight

			 procedures of the United Nations and to recommend ways in which they can be

			 strengthened.

				(b)Sense of

			 CongressIt is the sense of

			 Congress that the United States should use its voice and vote at the United

			 Nations to pursue independent oversight of United Nations operations and reform

			 that includes actions by the United Nations—

				(1)to strengthen whistleblower policies to the

			 level of the highest emerging standards for national and international law,

			 such as those provided for in the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201 et

			 seq.), and the Inspector General Act of 1978 (5 U.S.C. App.);

				(2)to provide both the resources and the

			 authority to the Office of Internal Oversight Services to carry out appropriate

			 oversight of every activity that is managed by United Nations personnel,

			 whether that activity is funded by the assessments of the United Nations

			 General Assembly or by voluntary contributions;

				(3)to create an Independent Oversight Board

			 that—

					(A)is responsible for reviewing and providing

			 advice on the audit plans of the Office of Internal Oversight Services and

			 recommending the annual budget of the Office;

					(B)receives operational and budgetary funding

			 through the General Assembly and is not dependent upon funding from any bureau,

			 division, department, or specialized agency of the United Nations;

					(C)has the authority to audit all operations

			 of the United Nations, including the operations of the Office of Internal

			 Oversight Services and the Board of External Auditors;

					(D)is responsible for providing annual reports

			 to the Secretary-General, the Security Council, and the General Assembly on its

			 activities, observations, and recommendations related to audit operations,

			 including information on audits and investigations conducted by the Office of

			 Internal Oversight and the Board of External Auditors; and

					(E)determines and submits to the General

			 Assembly the budgets for the Office of Internal Oversight and the Board of

			 External Auditors independently of the regular United Nations budget process;

			 and

					(4)to increase the independence of the Office

			 of Internal Oversight Services, including by—

					(A)designating the Office as an independent

			 entity within the United Nations;

					(B)ensuring the independence of the Office

			 from any budgetary or organizational authority of any United Nations entity

			 other than the Independent Oversight Board;

					(C)providing the operational and budgetary

			 funding for the Office through the General Assembly and ensuring that the

			 Office is not dependent upon funding from any bureau, division, department, or

			 specialized agency of the United Nations;

					(D)providing the Office the authority to

			 initiate and conduct investigations of any bureau, division, department,

			 specialized agency, official (including the Secretary General), employee,

			 contractor, or consultant of the United Nations or any of its specialized

			 agencies; and

					(E)requiring the Office to provide periodic

			 reports to the Internal Oversight Board on the audits, investigations, and

			 other activities of the Office.

					8.United Nations

			 peacekeeping operations

			(a)FindingsCongress makes the following

			 findings:

				(1)Between 1990 and 2005, the United Nations

			 Security Council, with the support of the United States, initiated more than 40

			 peacekeeping operations.

				(2)As of late March 2005, there were nearly

			 70,000 international military and police forces serving in 17 United Nations

			 peacekeeping missions, and the approved peacekeeping budget of the United

			 Nations stood at nearly $4,000,000,000.

				(3)In many cases, peacekeeping has evolved

			 into a complex mission to help remake societies emerging from conflicts where

			 progress is uneven and outcomes are uncertain.

				(4)Current United Nations peacekeeping efforts

			 are bedeviled by both limited capacity and operational challenges.

				(5)United Nations peacekeeping operations have

			 contributed greatly toward the promotion of peace and stability for the past 57

			 years and the majority of peacekeeping personnel who have served under the

			 United Nations flag have done so with honor and courage. Recently, however, the

			 record of United Nations peacekeeping has been severely tarnished by

			 operational failures and unconscionable acts of misconduct.

				(6)If the reputation of and confidence in

			 United Nations peacekeeping operations is to be restored, fundamental and

			 far-reaching reforms, particularly in the areas of planning, management,

			 training, conduct, and discipline, must be implemented without delay.

				(b)Sense of

			 CongressIt is the sense of

			 Congress that the United States should use its voice and vote at the United

			 Nations to pursue meaningful peacekeeping reform that includes actions by the

			 United Nations—

				(1)to strengthen and increase the efficiency

			 of the Department of Peacekeeping Operations;

				(2)to develop doctrine and strategy for

			 multidimensional peace operations that thoroughly integrates the security

			 dimension with associated economic and political development

			 requirements;

				(3)to create a Peacebuilding Commission, a

			 Peacebuilding Support Office, and a voluntary Peacebuilding Support Fund;

			 and

				(4)to reform its peacekeeping operations in

			 the areas of planning, management, conduct, and discipline, including—

					(A)conducting a global audit and comprehensive

			 review of peacekeeping mandates with a view toward right-sizing or even ending

			 peacekeeping missions;

					(B)adopting a minimum standard of

			 qualifications for senior leaders and managers of peacekeeping

			 operations;

					(C)adopting a uniform code of conduct that

			 applies equally to all personnel regardless of rank and an enforcement system

			 that provides for temporary suspension of personnel pending the outcome of

			 investigations and the punishment of those proven guilty;

					(D)establishing a permanent, professional, and

			 independent investigative body under the Office of Internal Oversight Services

			 dedicated to United Nations peacekeeping;

					(E)establishing a centralized database to

			 track cases of misconduct; and

					(F)creating monitoring mechanisms, such as

			 personnel conduct units, to be present within each mission to monitor

			 compliance and report to the head of mission, the Department of Peacekeeping

			 Operations, and the Office of Internal Oversight Services.

					9.United Nations human

			 rights protection and democracy promotion

			(a)FindingsCongress makes the following

			 findings:

				(1)In 2005, 6 of the 53 countries sitting on

			 the United Nations Human Rights Commission were listed by Freedom House as the

			 world’s worst of the worst abusers of human rights.

				(2)The Human Rights Commission has been

			 ineffective in monitoring, promoting, and enforcing internationally recognized

			 human rights standards in Member States.

				(3)The international community has not been

			 able to rely on the human rights mechanisms of the United Nations to

			 anticipate, avert, or end genocide and mass killing.

				(b)Sense of

			 CongressIt is the sense of

			 Congress that the United States should use its voice and vote at the United

			 Nations to pursue meaningful reform of international human rights institutions

			 that includes actions by the United Nations—

				(1)to abolish the United Nations Human Rights

			 Commission;

				(2)to create a Human Rights Council, composed

			 of Member States that commit themselves to upholding the values embodied in the

			 Universal Declaration of Human Rights, that has a mandate to focus its work on

			 abuse of human rights in Member States;

				(3)to increase substantially the capacity of

			 the Office of the High Commissioner for Human Rights, including by providing

			 increased funding;

				(4)to strengthen the United Nations Democracy

			 Caucus;

				(5)to establish a Democracy Fund at the United

			 Nations, to be administered by the United Nations Democracy Caucus, which shall

			 consider and recommend proposals for funding;

				(6)to provide to the Security Council regular

			 reporting by the High Commissioner for Human Rights and the Special Advisor for

			 the Prevention of Genocide;

				(7)to make ineligible for membership in any

			 United Nations human rights body a Member State that fails to uphold the values

			 embodied in the Universal Declaration of Human Rights and systematically

			 violates the human rights of its own citizens;

				(8)to make ineligible for membership on any

			 United Nations human rights body a Member State that is—

					(A)subject to sanctions by the Security

			 Council; or

					(B)under a Security Council-mandated

			 investigation for human rights abuses; and

					(9)to provide the Office of the United Nations

			 High Commissioner for Human Rights increased resources and greater influence in

			 field operations activities involving multiple United Nations activities, such

			 as operations in Darfur, Sudan, and the Democratic Republic of the

			 Congo.

				10.United Nations policy

			 reform and specific country issuesIt is the sense of Congress that the United

			 States should use its voice and vote at the United Nations to pursue policy

			 reforms and address specific country issues that include actions by the United

			 Nations—

			(1)to adopt a definition of terrorism that

			 builds upon the recommendations of the Secretary-General's High Level Panel on

			 Threats, Challenges and Change and negotiate a comprehensive convention on

			 terrorism;

			(2)to recommend to the Western Europe and

			 Others (WEOG) members that Israel be provided permanent membership in the

			 regional grouping throughout the United Nations system;

			(3)to ensure that the United Nations Relief

			 Works Agency establishes mechanisms to refrain from hiring on its staff members

			 of terrorist organizations, including Hamas; and

			(4)to ensure that the Secretary-General

			 undertakes a review of the role of nongovernmental organizations in the United

			 Nations system, and to encourage the General Assembly, based on such review, to

			 establish an updated United Nations policy on the participation, cooperation,

			 and coordination of nongovernmental organizations in United Nations

			 operations.

			11.Reports on United

			 Nations reform

			(a)In

			 generalNot later than 270

			 days after the date of the enactment of this Act, and annually thereafter, the

			 President shall submit to the appropriate congressional committees a report on

			 the extent to which the United Nations has made significant and measurable

			 progress toward meeting the reform requirements described in this Act.

			(b)Determination

			 regarding implementation of reformsEach report submitted under subsection (a)

			 shall include a determination by the President whether the United Nations is

			 making sufficient progress to implement the reforms described in this

			 Act.

			(c)Appropriate

			 congressional committees definedIn this section, the term appropriate

			 congressional committees means the Committee on Foreign Relations and

			 the Committee on Appropriations of the Senate and the Committee on

			 International Relations and the Committee on Appropriations of the House of

			 Representatives.

			12.Withholding of United

			 Nations contributions

			(a)In

			 generalThe President is

			 authorized to withhold 50 percent of United States contributions to the United

			 Nations in a year if the President has determined in the most recent report

			 submitted under section 11 that the United Nations is not making sufficient

			 progress to implement the reforms described in this Act.

			(b)Availability of

			 FundsFunds withheld under

			 this section are authorized to remain available until expended.

			

